PER CURIAM.
Plaintiff has appealed from an adverse verdict and judgment rendered in a suit for damages arising out of an intersectional collision between an automobile in which plaintiff was riding as a passenger, and one being driven by defendant. The principal error assigned is the trial court’s refusal to grant plaintiff’s motion for new trial on the ground that the jury’s verdict on the issue of liability is contrary to the manifest weight of the evidence. If the court’s ruling on this ground of the motion is free from error, the remaining assignments with respect to damages become immaterial.
From a careful review of the evidence it appears that the jury may well have concluded that defendant was free from negligence in proceeding through the intersection which she lawfully entered while the traffic light was in her favor, and that the sole proximate cause of plaintiff’s damages was the acknowledged negligence of the driver of the automobile in which plaintiff was riding.1
We are of the view that the issue of liability was one to be resolved only by the jury, and that the evidence revealed by the record before us, together with the reasonable inferences which may be drawn therefrom, is legally sufficient to support the verdict under assault.2
Affirmed.
WIGGINTON, Chief Judge, and STUR-GIS and CARROLL, DONALD, JJ., concur.

. Tackett v. Hartack, Fla.App.1957, 98 So.2d 896.


. Lyons v. Grappo, Fla.App.1959, 112 So.2d 46.